  8:18-cv-00329-JMG-SMB Doc # 145 Filed: 05/27/20 Page 1 of 6 - Page ID # 531



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

EQUAL EMPLOYMENT OPPORTUNITY )                                          CASE NO: 8:18-CV-329
COMMISSION,                                           )
                                                      )
Plaintiff,                                            )
                                                      )
         v.                                           )
                                                      )                          ORDER
WERNER ENTERPRISES, INC.,                             )
                                                      )
Defendant;                                            )
                                                      )
         and                                          )
                                                      )
ANDREW DEUSCHLE,                                      )
                                                      )
Plaintiff Intervenor,                                 )
                                                      )
         v.                                           )
                                                      )
WERNER ENTERPRISES, INC.,                             )
                                                      )
Defendant.                                            )
--------------------------------------------------------------------------------------------------------------------
EQUAL EMPLOYMENT OPPORTUNITY )                                          CASE NO: 8:18-CV-462
COMMISSION,                                           )
                                                      )
Plaintiff,                                            )
                                                      )                          ORDER
         v.                                           )
                                                      )
DRIVERS MANAGEMENT, LLC and                           )
WERNER ENTERPRISES, INC.,                             )
                                                      )
Defendants.                                           )

         This matter is before the Court on the Joint Motion of Plaintiff and Intervenor for
Reimbursement of Expenses and Fees Associated with Cancelled Depositions.                               (Case No.
8:18CV329, Filing No. 123; Case No. 8:18CV426, Filing No. 92.) The motion will be granted, in
part.
    8:18-cv-00329-JMG-SMB Doc # 145 Filed: 05/27/20 Page 2 of 6 - Page ID # 532



                                               BACKGROUND

           On October 7, 2019, counsel for Defendant Werner Enterprises (“Werner”) contacted
counsel for the EEOC and Intervenor Andrew Deuschle (“Deuschle”) to schedule the depositions
of Victor Robinson (“Robinson”) and Deuschle in Omaha, Nebraska. (Case No. 8:18CV329,
Filing No. 132-3.) The EEOC’s counsel responded that the depositions would need to occur in
Austin, Texas in order to have three, certified “RID SC:L” interpreters present. (Case No.
8:18CV329, Filing No. 132-4.) Werner agreed to depose Robinson and Deuschle in Austin, Texas,
on February 26, 2020 using a videographer, a court reporter, and two RID SC:L interpreters.1
(Case No. 8:18CV329, Filing No. 132-7; Filing No. 132-8.) The EEOC also advised Werner’s
counsel that it had retained its own interpreter (in addition to the two interpreters hired by Werner)
for the depositions. (Case No. 8:18CV329, Filing No. 132-8.)


           Werner’s lead counsel, Joseph Jones (“Mr. Jones”), prepared for and planned to conduct
the depositions. (Case No. 8:18CV329, Filing No. 132-1.) Werner’s other counsel of record,
Elizabeth Culhane (“Ms. Culhane”) and Brandon Crainer (“Mr. Crainer”), did not prepare for the
depositions and did not plan to participate. (Case No. 8:18CV329, Filing No. 132-1.) On the
morning of February 24, 2020, Mr. Jones advised Ms. Culhane he could not proceed with the
depositions because he was too sick to travel.2 (Case No. 8:18CV329, Filing No. 132-1.) At
approximately 8:30 a.m., Ms. Culhane emailed counsel for the EEOC and counsel for Deuschle
notifying them that the depositions would have to be rescheduled due to Mr. Jones’ illness. (Case
No. 8:18CV329, Filing No. 132-11.) Grant Doty (“Mr. Doty”), counsel for the EEOC, responded
at 9:21 a.m., stating that the depositions had to go forward because people were already on their
way to Austin. (Case No. 8:18CV329, Filing No. 132-12.)


           At the time Mr. Doty sent the email, he was on his way to the airport in St. Louis, Missouri.
His flight was scheduled to depart St. Louis sometime around 11:00 a.m. (Case No. 8:18CV329,
Filing No. 132-14; Filing No. 124-6.) Another attorney for the EEOC, Emily Keatley (“Ms.

1
  On January 23, 2020, Werner’s counsel informed counsel for the EEOC and Deuschle that it could not locate any
available RID SC:L interpreters. The EEOC and Deuschle ultimately agreed to allow Werner to proceed with
interpreters holding a different certification. (Case No. 8:18CV329, Filing No. 132-9; Filing No. 132-10.)
2
    Mr. Jones was diagnosed with pneumonia. (Filing No. 132-1.)

                                                        2
  8:18-cv-00329-JMG-SMB Doc # 145 Filed: 05/27/20 Page 3 of 6 - Page ID # 533



Keatley”), was already in the air traveling from Kansas, City, Missouri to Austin. (Case No.
8:18CV329, Filing No. 124.) Robinson’s flight was scheduled to leave Louisiana for Austin at
9:35 a.m., and Deuschle’s flight was to depart Phoenix, Arizona at 11:30 a.m. central time. (Case
No. 8:18CV329, Filing No. 124.) The EEOC’s interpreter was traveling from Irving, Texas, which
is a relatively short trip to Austin. (Case No. 8:18CV329, Filing No. 124.) It is unclear when the
EEOC’s interpreter departed.


       Ms. Culhane, who was participating in a meditation in another case, was unable to speak
to Mr. Doty by phone regarding the need to reschedule the depositions. (Case No. 8:18CV329,
Filing No. 132-15.) However, Mr. Doty and Mr. Crainer were able to speak at approximately 2:48
p.m. on February 24, 2020. (Case No. 8:18CV329, Filing No. 132-2.) The two discussed the
option of having Mr. Crainer or Ms. Culhane conduct the depositions either in person or by
video/teleconference. (Case No. 8:18CV329, Filing No. 132-2; Filing No. 124.) Mr. Crainer
conveyed that this could not occur because neither him nor Ms. Culhane had prepared for the
depositions and they each had other commitments. (Case No. 8:18CV329, Filing No. 132-2; Filing
No. 124.)

       Thereafter, Mr. Doty requested a telephone conference with the Court to discuss the matter.
The Court held a telephone conference with counsel on February 24, 2020, at approximately 4:00
p.m. Upon hearing the matter, the Court ordered that the depositions would not occur as scheduled.
However, the Court granted the EEOC and Deuschle leave to submit a motion seeking
reimbursement of the deposition costs and expenses. The instant motion seeking reimbursement
was filed on March 23, 2020.

                                         DISCUSSION

       The EEOC and Deuschle request that the Court order Werner to reimburse them for
expenses incurred due to the cancelled depositions pursuant to Federal Rule of Civil Procedure
30(g)(1). They request that Werner reimburse them (1) $4,978.30 for travel costs and expenses;
(2) $3,550.00 for attorneys’ fees for work related to the cancelled depositions and preparation of
the instant motion; and (3) $603.00 for Robinson and Deuschle’s lost wages. The total amount
sought is $9,131.30.

                                                3
  8:18-cv-00329-JMG-SMB Doc # 145 Filed: 05/27/20 Page 4 of 6 - Page ID # 534



        Werner is willing to pay $1,416.09, which is the cost associated with Ms. Keatley’s travel
because Ms. Keatley had already departed for the depositions by the time the EEOC and Deuschle
were notified of Mr. Jones’ illness. (Case No. 8:18CV329, Filing No. 131.) However, Werner
argues it should not have to pay for the travel costs of the other individuals because the EEOC and
Deuschle could have mitigated expenses by agreeing to reschedule the depositions when they first
learned of Mr. Jones’s illness. Werner points out that when the EEOC and Deuschle were notified
of Mr. Jones’s unavailability, Mr. Doty, Deuschle, and Robinson had not yet departed for Austin.
Werner contends Mr. Doty, Deuschle, and Robinson’s flights could have been rescheduled because
there were no costs associated with changing tickets as all flights were booked at federal
government contracted rates.


        Werner further argues that the EEOC and Deuschle incurred unnecessary costs in
connection with the depositions and Werner should not be required to cover these expenses.
Particularly, Werner contends any request for travel costs for Mr. Doty, Deuschle, and Robinson
is unreasonable because the EEOC and Deuschle chose Austin as the location for the depositions.
Moreover, Werner maintains it should not have to pay costs associated with the EEOC’s
interpreter’s travel because the EEOC insisted on having the depositions in Austin due to the
availability of qualified interpreters, but then decided to hire an interpreter from outside the Austin
area. Werner argues it should not have the bear the costs that the EEOC unnecessarily expended
in hiring an interpreter from a different location.


        Federal Rule of Civil Procedure 30(g)(1) provides “[a] party who, expecting a deposition
to be taken, attends in person or by an attorney may recover reasonable expenses for attending,
including attorney's fees, if the noticing party failed to . . . attend and proceed with the deposition.”
Fed. R. Civ. P. 30(g)(1). “This rule does not require that the noticing party acted in ‘bad faith,’
although bad faith may play a part in the exercise of the court's discretion in making an award.”
Prism Techs., LLC v. Adobe Sys., Inc., No. 8:10CV220, 2011 WL 6887121, at *3 (D. Neb. Dec.
29, 2011). “In deciding a [m]otion for [s]anctions, the court should consider all the circumstances,
such as whether the failure was inadvertent or in bad faith, when setting proper sanctions.” Id.
(quotation omitted).



                                                   4
  8:18-cv-00329-JMG-SMB Doc # 145 Filed: 05/27/20 Page 5 of 6 - Page ID # 535



        Having considered all the circumstances, the Court will award the EEOC and Deuschle
$4,978.30 to cover the costs of travel. The Court is sympathetic to Mr. Jones’ unexpected illness.
However, it would be inequitable to require the EEOC and Deuschle to cover the costs of travel to
Austin for depositions noticed by Werner that did not occur. Although Mr. Doty, Deuschle, and
Robinson had yet to depart for Austin at the time Mr. Jones’ illness was reported, their flight
departure times were very close to the time they were notified. Mr. Doty was already on his way
to the airport and, given Deuschle and Robinson’s flight times, it is probable that they were at, or
at least traveling to, airports for their flights.


        It was not unreasonable for these individuals to continue their planned trips to Austin. It
was the EEOC and Deuschle’s position that the depositions should go forward without Mr. Jones.
Mr. Doty was unable to speak to Werner’s counsel by phone to confer about the matter until 2:48
p.m., well after the flights had departed. Shortly thereafter, Mr. Doty contacted the Court and
requested a telephone conference. The conference with the Court occurred at approximately 4:00
p.m. It was not until that time that the parties had a ruling from the Court as to whether the
depositions would proceed as scheduled. Based on this timeline of events, and the parties’
differing positions as to rescheduling the depositions, Mr. Doty, Deuschle, and Robinson had little
choice but to continue to Austin. Therefore, the Court will order Werner to reimburse the EEOC
and Deuschle for the costs of travel.


        The Court will not, however, order Werner to pay attorneys’ fees stemming from the
cancelled depositions. An award of such amounts would be unreasonable and disproportionate
under the circumstances. The cancellation of the depositions was not done in bad faith. Mr. Jones’
illness was unexpected and the EEOC and Deuschle were immediately notified about the need to
reschedule the depositions. The notification was received nearly 48-hours in advance of the
depositions. It is understandable that Werner’s other counsel of record, Mr. Crainer and Ms.
Culhane, were unable to cover these depositions due to the timing of events. Mr. Crainer and Ms.
Culhane had not prepared for the depositions and had other obligations. Also, because the
deponents are deaf and require interpreters, it would have been extremely difficult to conduct the
depositions remotely.



                                                     5
  8:18-cv-00329-JMG-SMB Doc # 145 Filed: 05/27/20 Page 6 of 6 - Page ID # 536



       The Court also will not order Werner to pay for Robinson and Deuschle’s purported lost
wages. The amounts provided for Robinson and Deuschle’s lost wages are highly speculative.
Further, as claimants in this case, Robinson and Deuschle should expect to spend a reasonable
amount of time away from their jobs to diligently pursue this litigation.

       Accordingly,

       IT IS ORDERED that the Joint Motion of Plaintiff and Intervenor for Reimbursement of
Expenses and Fees Associated with Cancelled Depositions (Case No. 8:18CV329, Filing No. 123;
Case No. 8:18CV426, Filing No. 92) is granted, in part. Upon the conclusion of this litigation,
Werner shall pay $4,978.30 to cover the costs of travel for the cancelled depositions.

       Dated this 27th day of May, 2020.
                                                     BY THE COURT:
                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                 6
